DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
	Applicant’s amendments filed 9/19/2022 have been received and reviewed.  The status of the claims is as follows:
	Claims 1-21 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.            Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-21 are directed to providing recommendations for a product, which is considered both a commercial interaction and a mental process.  Commercial interactions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). Mental processes have been repeatedly deemed ineligible by the courts. The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 8-14 recite a method with at least one step. Claims 15-21 recite a computer program product with a non-transitory computer-readable storage medium.  Therefore, the claims are each directed to one of the four statutory categories of invention (apparatus, process, manufacture).
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth a process in which recommendations of a product are provided, in the following limitations:
choose at least one piece of textual-product-review information for the product from the textual-product-review information associated with the textual-product- review information; 
search, filter and sort the product-review information in plural textual product reviews or other textual content based on the choice and one or more rating parameters; 
after doing the search, filter and sort, combine the at least one piece of textual-product-review information for the product with the visual content; 
publish the textual-product-review information combined with the visual content for the product in numerous gallery tile layouts; and 
The above-recited limitations establish a commercial interaction with a consumer to make a product recommendation.  This arrangement amounts to a sales activity or behavior.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See MPEP 2106.04(a)).
Additionally, the above-recited steps represented a manner of observation, evaluation, and judgment that can be performed in the human mind, or by a human using a pen and paper.  Such concepts have been considered ineligible mental processes by the courts. See 2106.04(a)(2)   

Claim 1 does recite additional limitations:  
at least one non-transitory memory configured to store computer program code instructions; and at least one processor configured to execute the computer program code instructions to using a processor of the computing device,
receive textual-product-review information in plural product reviews from a product rating service or other textual content from various sources;
receive visual content from user-generated-content images and other images of the product 
generate a display representation of the published textual-product-review information and visual content on an output interface for providing recommendations for the product.  


These additional elements merely amount to the general application of the abstract idea to a technological environment (“at least one non-transitory memory”, “at least one processor”) and insignificant pre-solution and post-solution activity (receiving, generating).  The specification makes clear the general-purpose nature of the technological environment. Page 7 indicates exemplary general purpose that may be capable of implementing the claimed invention are acceptable.  That is, the technology used to implement the invention is not specific or integral to the claim.
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)). Additionally, generating a display representation of information is functionally equivalent to presenting information (such as offers), which has been considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)). Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Independent Claims 8 and 15 are parallel in scope to claim 1 and ineligible for similar reasons.  The dependent claims merely embellish the abstract idea and do not confer eligibility on the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over AKPALA (us 2016/0253719) in view of Pedram (US 2017028058 A1) and Chang et al. (US 10,121,171) (“Chang”).
Regarding Claim 1
Akpala discloses a system for generating a display representation of published textual-product-review information and visual content to provide recommendations for a product comprising:
at least one non-transitory memory configured to store computer program code instructions; and at least one processor configured to execute the computer program code instructions (fig. 16) to: 
receive product-review information in plural product reviews from a product rating service or other textual content from various sources (receive user feedback, 510, figs. 5, 9; provide reviews, [0046]); 
choose at least one piece of textual-product-review information for the product from the textual-product-review information associated with the textual-product- review information (fig. 10; analyze the user data to generate preprogrammed comments for review of items, [0028] analyze user feedback as well as additional information such as item information  and provide a recommendation to comment generator, [0047]);
search, filter and sort the product-review information in plural textual product reviews or other textual content based on the choice and one or more rating parameters (refine the reviews, [0028]; dynamically create comments for a review based on the recommendation from the received four star rating for the item, item attributes may be automatically generated by parsing [0047-0054]);  
publish the filtered product review information for the product in numerous gallery tile layouts (comments are displayed to the user for selecting and posting, [0058]; image galleries are presented to potential buyers, [0039]) ; 
generate a display representation of the published product review information on an output interface (display comments to the user, fig. 5)  
Akpala does not explicitly disclose:
receive visual content from user-generated-content images and other images of the product
after doing the search, filter and sort, combine the at least on piece of textual-product-review information for the product with visual content and generate a display of the combined published product review information for providing recommendations for the product
Pedram teaches that it is known to include receiving visual content from user-generated-content images and other images (¶0017, claim 1) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Akpala with the receiving images, as taught by Pedram, since such a modification would have enabled crowd-sourcing item-specific reviews and searches for individual items across various, independently operating providers of goods and services and further facilitating a consumer's order of any goods selected therefrom. (¶0012 of Pedram).
Chang teaches a combining a product image or user generated image with the textual product review (see fig. 3Ac, 3E, 399, enter star rating, enter comments, attach video clip; image of frame 396 (C13, L20-35;, generated display of published information, 320, for providing recommendations for the product, 322, (figs, 3, 5; C11, L10-C12, L18) in a similar environment. It would have been obvious to one of ordinary skill in the art at the time of the filing to expand the  of Akpala to include combining image and text reviews and an output interface publishes recommendations for the product as taught by Chang.  One of ordinary skill in the art at the time of the filing would have been motivated to expand the  of Akpala in this way since such a modification would have merely united elements of the prior art with no change to their respective functions thereby offering predictable results including improved interface of text and image review with formatting of the interface to output the received ratings and comments to improve product comparison for interactive retail shopping.
As per claim 1, applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2103 II C: “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.”; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006). Further, “as a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.” In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) (where the Federal Circuit affirmed the Board’s claim construction of “further including that said wall may be smooth, corrugated, or profiled with increased dimensional proportions as pipe size is increased” since “this additional content did not narrow the scope of the claim because these limitations are stated in the permissive form ‘may.’”). In the instant case, Applicant uses the optional term or phrase “or” in claim 1 wherein “or …” suggests or makes optional but does not require steps to be performed and does not limit the claim to a particular structure. Appropriate correction is required; otherwise, such optional elements do not narrow the scope of the claims and thus do not distinguish the present invention from the prior art.

Regarding Claim 2
Akpala further discloses:
wherein the processor is further configured to provide an association between a catalog of the product with the rating service (identify the item is a digital camera and then retrieve a list of common attributes of digital camera, list attributes of the item; comments generated for the relevant attributes, [0056-0057]).

Regarding Claim 3
Akpala in view of Pedram and Chang further discloses:
wherein the processor is further configured to automatically match the at least one piece of product review information for the product review information (Akpala: determine relevant attributes of item, 530; generate comments for relevant attributes based on user feedback, 540).


Regarding Claim 4
Akpala further discloses:
wherein the one or more rating parameters comprise at least one of a star rating, and a manual rating (fig. 9, star rating, 902; star rating, user feedback, [0055]).

Regarding Claim 5
Akpala in view of Pedram and Chang further discloses:
wherein generating a display representation of the published product review information on an output interface (Akpala, provide various graphical user interface, [0085]; output components, display, [0093] support presentation and manipulation of various media formats and render graphic content on a display, [0084]) further comprises configuring one or more of a color (Chang, various colors, C3, L45-67), a font size, star size, a display density, a display scheme, a display opacity, a display size, and the option to show or hide product review titles for the published product review information (Chang, enlarged or reduced size, font type or style, highlighted, dimmed, C3, L45-67) .

Regarding Claim 6
Akpala in view of Pedram and Chang further discloses:
wherein the published product reviews comprises text information and graphic information.   (Akpala, graphic content, [0084]) (Chang, fig. 3B displays graphic and text information; display graphically, textually, C3, L45-46)

Regarding Claim 7
Akpala in view of Pedram and Chang further discloses:
wherein the graphic information comprises one or more photos associated with the product (Chang: fig. 3A)
Regarding Claims 8-21:  
Claims 8-21 are directed to an interactive retail method and medium.  Claims 8-21 recite the same or similar limitations as those addressed above for claims 1-7.  Claims 8-21 are therefore rejected for the same reasons as set forth above for claims 1-7.


Response to Arguments
	Applicant’s arguments with respect to the 35 USC 101 rejection have been fully considered, but they are not persuasive.  Applicant asserts that the claims now recite technology with practical applications with the inclusion of generate a display representation of the published textual-product-review information and visual content on an output interface for providing recommendations for the product. However, as indicated above, such a recitation merely appends a well-understood, routine, and conventional to the abstract idea of providing recommendations for a product, and thus does not provide an inventive concept.  Accordingly, the claims are found to be ineligible. 
Applicant’s arguments with respect to the 35 USC 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625